DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In Claim 3, “the first the thin film transistor” (Page 20) should read “the first thin film transistor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180/189538 A1 to He (hereinafter "He") in view of Foreign Publication CN110097038 A to Xiao et al. (hereinafter "Xiao").
Regarding Claim 1, He teaches an optical fingerprint recognition circuit, comprising a first thin film transistor (Fig. 3; Para. 49 of He; fourth transistor T4), a first switching unit (Fig. 3; Para. 49 of He; output control module 14 may include a fifth transistor T5), a second switching unit (Fig. 3; Para. 49 of He; output module 15 may include a sixth transistor T6), a reset compensation unit (Fig. 3; Para. 49 of He; second transistor T2 and the third transistor T3); wherein the first switching unit receives a scanning signal and a power supply voltage, and is configured to transmit the power supply voltage to one of a source and a drain of the first thin film transistor under the control of the scanning signal (Fig. 3; Para. 49 of He; scanning signal Gn… Vdd); wherein the second switching unit receives a scanning signal, and is configured to electrically connect the other of the source and the drain of the first thin film transistor with a signal transmission terminal under the control of the scanning signal (Fig. 3; Para. 49-67 of He; Gn… Vout); wherein the reset compensation unit receives a reference voltage and a reset signal for resetting a voltage of the gate of the first thin film transistor under the control of the reset signal, and wherein the voltage of the gate of the first thin film transistor is set to a sum of a predetermined voltage value and a threshold voltage of the first thin film transistor through the reference voltage under the control of the reset signal (Fig. 3; Para. 49-67 of He; Vss… Gn−1… row scanning signal Gn−1 corresponding to the fingerprint identification units in the (n−1)th row may be at a high level, so as to turn on the second transistor T2 and the third transistor T3. In the case that the second transistor T2 is turned on, the signal Vss may be applied to the output end of the source follower, and at this time, it may be considered that the potential at the output end of the source follower has been reset to 0, i.e., Vb=0. Because the second transistor T2 is in an on state, the input end and the operating voltage input end of the source follower may be electrically connected to each other (at this time, a row scanning signal Gn is at a low level, so the fifth transistor T5 is turned off). Arrows in FIG. 6 show the current direction. At this time, the potential Va at point a is equal to Vss+Vth, i.e., the threshold voltage Vth of the fourth transistor T4 has been acquired).
He does not explicitly disclose a photodiode; a storage capacitor; wherein one end of the storage capacitor is connected to receive the power supply voltage, and the other end of the storage capacitor is electrically connected to a gate of the first thin film transistor; and wherein one of an anode and a cathode of the photodiode is connected to receive a diode bias voltage, and the other one of the anode and the cathode is electrically connected to the gate of the first thin film transistor for receiving a light signal and changing the voltage of the gate of the first thin film transistor correspondingly according to the light signal.
However, Xiao teaches a photodiode (Fig. 2; Para. 23-40 of Xiao; photodiode 200); a storage capacitor; wherein one end of the storage capacitor is connected to receive the power supply voltage, and the other end of the storage capacitor is electrically connected to a gate of the first thin film transistor; and wherein one of an anode and a cathode of the photodiode is connected to receive a diode bias voltage, and the other one of the anode and the cathode is  (Fig. 2; Para. 23-40 of Xiao; One end of the amplifying transistor 400 is connected to the power supply voltage terminal 301, the other end of the amplifying transistor 400 is connected to the scanning transistor 501, and the gate of the amplifying transistor 400 is connected to the storage capacitor 300, The photodiode 200 and the reset transistor 101 are connected… During the fingerprint recognition period, the reset signal line 102 controls the reset transistor 101 to turn on to reset the gate point 302 of the amplifying transistor 400. When light is irradiated on the photodiode 200, the photodiode 200 generates a certain photocurrent, and the photocurrent is applied to the storage capacitor 300. Charging, the greater the photocurrent in a certain period of time, the more fully charged the storage capacitor 300, the higher the voltage of the gate point 302 of the amplifying transistor 400, and the greater the output current of the amplifying transistor 400. When the scanning transistor 501 is turned on, the amplifying transistor. The output current of 400 is output to the data reading line 503).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a photodiode; a storage capacitor; wherein one end of the storage capacitor is connected to receive the power supply voltage, and the other end of the storage capacitor is electrically connected to a gate of the first thin film transistor; and wherein one of an anode and a cathode of the photodiode is connected to receive a diode bias voltage, and the other one of the anode and the cathode is electrically connected to the gate of the first thin film transistor for receiving a light signal and changing the voltage of the gate of  Xiao in order to modify the circuit taught by He. The motivation to combine these analogous arts would have been to provide an optical fingerprint identification circuit, which can output a larger photo-generated current, which is more conducive to signal collection, and therefore can improve the accuracy of fingerprint identification (Para. 7 of Xiao).

Regarding Claim 2, the combination of He and Xiao teaches that the first switching unit comprises a fourth thin film transistor (Fig. 3; Para. 49 of He; output control module 14 may include a fifth transistor T5), a gate of the fourth thin film transistor is connected to receive the scanning signal, a source of the fourth thin film transistor is connected to receive the power supply voltage, and a drain of the fourth thin film transistor is electrically connected to one of the source and the drain of the first thin film transistor; and wherein the second switching unit comprises a fifth thin film transistor (Fig. 3; Para. 49 of He; output module 15 may include a sixth transistor T6), a gate of the fifth thin film transistor is connected to receive the scanning signal, a source of the fifth thin film transistor is electrically connected to the other one of the source and the drain of the first thin film transistor, and a drain is electrically connected to the signal transmission terminal (Fig. 3 of He;

    PNG
    media_image1.png
    406
    558
    media_image1.png
    Greyscale
 ).

Regarding Claim 10, the combination of He and Xiao teaches a display device, comprising an optical fingerprint recognition circuit according to claim 1 (Claim 12; Para. 70-71 of He; display device with a fingerprint identification function).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

optical fingerprint recognition circuit according to claim 2, wherein the reset compensation unit comprises a second thin film transistor and a third thin film transistor, a gate of the second thin film transistor is connected to receive the reset signal, a source of the second thin film transistor is electrically connected to the drain of the first thin film transistor, a drain of the second thin film transistor is electrically connected to the gate of the first thin film transistor, a gate of the third thin film transistor is connected to receive the reset signal, a source of the third thin film transistor is connected to receive the reference voltage, a drain of the third thin film transistor is electrically connected to the source of the first thin film transistor, the drain of the fourth thin film transistor is electrically connected to the drain of the first thin film transistor, and the source of the fifth thin film transistor is electrically connected to the source of the first thin film transistor; wherein the first thin film transistor, the second thin film transistor, the third thin film transistor, the fourth thin film transistor, and the fifth thin film transistor are all N-type thin film transistors; and wherein the cathode of the photodiode is connected to receive the diode bias voltage, and the anode of the photodiode is electrically connected to the gate of the first thin film transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622